 In the Matter of THECENTRALFOUNDRYCOMPANYandSTEELWORKERS ORGANIZING COMMITTEECase No. R-1652.-Decided February 5, 1940Cast Iron Pipe Manufacturing Industry-Investigation of Representatives:controversy concerning representation of employees:rival organizations ; con-troversy as to appropriate unit; refusal of employer to grant exclusive recog-nition until representative certifiedby Board-Unit Appropriate for CollectiveBargainting:production and maintenance employees,excluding supervisory andclerical employees,and including or excluding pattern makers depending onresults of election;plant-wide unit not inappropriatedespite some history ofinformal bargaining on regionalindustry-widebasis-Elections Ordered:to de-termine appropriate unit or units and representatives of employees therein.Mr. Clarence D. MusserandMr. Alexander E. Wilson, Jr.,forthe Bodrd.Mr. L. B. Liles,of Anniston, Ala., for the Company.Mr. Yelverton CowherdandMr. Noel R. Beddow,of Birmingham,Ala., for the S. W. O. C.-Mr. J. A. Lipscomb,of Bessemer, Ala.,Mr. M. P. Cushing,ofBirmingham, Ala., andMr. George Q. Lynch,ofWashington, D. C.,for the P. M. A.Mr. Shelley Walden,of Cincinnati, Ohio, for the I. M. U.Mr. Ivar Peterson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn July 1, 1939, Steel Workers Organizing Committee, hereincalled the S. W. O. C., filed with the Regional Director for the TenthRegion (Atlanta, Georgia) a petition alleging that a question af-fecting commerce had arisen concerning the representation of em-ployees of The Central Foundry Company, Bessemer, Alabama, here-in called the Company, and requesting an investigation and certifi-cation of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On No-vember 13, 1939, the National Labor Relations Board, herein calledthe Board, acting pursuant to Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, ordered an20 N. L. R. B., No. 11131 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvestigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due. notice.On November 22, 1939, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theS.W. O. C., and International Molders' Union of North America,herein called the I. M. U., a labor organization claiming to repre-sent employees directly affected by the investigation.Pursuant tothe notice, a hearing was held on December 1, 4, and 5, 1939, at Bir-mingham, Alabama, before E. G. Smith, the Trial Examiner dulydesignated by the Board.At the opening of the hearing PatternMakers Association of Birmingham, Alabama, herein called theP. M. A., was, upon motion, permitted to intervene in the proceeding.The I. M. U. also filed a petition to intervene.The Board, the Com-pany, the S. W. O. C., and the P. M. A. were represented by counsel;.the I. M. U. by one of its officers. All parties participated in thehearing and were afforded. full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.At the close of the hearing the S. W. O. C. moved thatthe petition to intervene filed by the I. M. U. be denied.The motionishereby overruled.The P. M.. A. and the I. M. U. separatelymoved that the petition for investigation and certification of repre-sentatives filed by the S. W. O. C. be dismissed.These motions arehereby denied.During the course of the hearing the Trial Ex-aminer made several rulings on motions and on objections to the ad-mission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On December 21, 1939, oral argument was had before the BoardinWashington, D. C. The P. M. A. was represented by counseland the I. M. U. by one of its officers.Briefs filed by the P. M. A.and the I. M. U. have been considered by the Board.Upon the entire record in the case, the Board makes the following :FINDINGS of FACT1.THE BUSINESS OF THE COMPANYThe Central Foundry Company, a Maine corporation, is engagedin the manufacture and sale of cast-iron pipe and fittings at its plantin Bessemer, Alabama.The Company also operates plants at An-niston and Holt, Alabama; Vincennes, Indiana; Baltimore, Maryland;and Newark, New Jersey.The present proceeding is concerned onlywith the Bessemer plant.All of the raw materials used in the opera-tions at the Bessemer plant, consisting principally of pig iron, coke,, THE CENTRAL FOUNDRY COMPANY133and sand, are obtained in the State of Alabama.About 98 per centof the finished products, having a total value of about' $900,000 peryear; are sold by the Company in States other than Alabama. TheCompany employs at the Bessemer plant about 355 production andmaintenance employees and about 20 clerical and supervisory em-ployees.For the purposes of this proceeding, the Company admitsthat it is engaged in commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee is a labor organization au-thorized to act on behalf of Amalgamated Association of Iron, Steeland Tin Workers of North America.Amalgamated Association ofIron, Steel and Tin Workers of North America, Lodge No. 2133,herein called the Amalgamated, is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membershipproduction and maintenance employees at the Company's Bessemerplant, exclusive of supervisory and clerical employees.International Molders' Union of North America is a labor organiza-tion affiliated with the American Federation of Labor having juris-diction over "all workers engaged in the production of castings."Local No. 342 of the I. M. U. is a labor organization admitting tomembership production and maintenance employees at the Company'sBessemer plant, excluding supervisory and clerical employees and.employees who are members of other unions affiliated with the Ameri-can Federation of Labor.Pattern Makers Association of Birmingham, Alabama, an affiliateof Pattern Makers League of North America, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership pattern makers and pattern makers' apprentices employed at.the Company's Bessemer plant.III. THE QUESTION CONCERNING REPRESENTATIONIn 1934 an American Federation of Labor, federal, local union, which.appears to have embraced employees in all departments, represented.the employees at the Bessemer plant in negotiations with the man-agement. In 1936 the I. M. U., which in 1934 had changed its policy-so as to include within its jurisdiction anyone engaged in the pro-duction of castings, undertook to organize and represent the employees.In the spring of 1934 Anton Hansen, general manager of plants forthe Company, met with the representative of one other companyhaving soil-pipe foundries, in Alabama, for the purpose of unifying-piece-work rates, following protests by the I. M. U. against prevailing-rates.Thereafter, in January 1937, representatives of the I. M. U....283031-41-vol. 20-10 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDconferred with an employer committee representing about 13 or 14of the soil-pipe foundries in Alabama and Tennessee, including theCompany's foundries.This conference resulted in an agreement asto basic wage rates and certain other general working conditions ef-fective as of April 1, 1937, and until the giving of 30 days' notice byeither party of a desire to change. In November 1939, at a similarconference, a tentative agreement was reached providing for wageincreases effective January 1, 1940.None of these conferences ripenedinto formal contracts recognizing the I. M. U. as a bargaining repre-sentative or binding any of the employers represented by the employercommittee to put into effect the conditions agreed upon.The em-ployer committee had no authority to bind the several employers whoparticipated in the conferences.Hansen, the Company's generalmanager, however, testified that whatever was agreed to in these con-ferences was put into effect in all plants of the Company in Alabama..He further testified that although the negotiations, so far as the Com-pany was concerned, dealt specifically with its plants at Holt andAnniston, Alabama, by custom the concessions made with regardto those plants were extended to the Bessemer plant. It appearsthat the negotiations dealt primarily with conditions in foundriesmanufacturing soil pipe.The Company's Holt and Anniston plantsmanufacture soil pipe, whereas the Bessemer plant manufactures"universal". or pressure pipe.The Company does not consider that,it is bound by any contract to recognize the I. M. U. as the exclusiverepresentative of the employees at the Bessemer plant.On June 17, 1939, representatives of the S. W. O. C., on behalf ofthe Amalgamated, claiming to represent a majority of the employees,met with representatives of the Company and requested that the Com-pany recognize the Amalgamated, through the S. W. O. C., as the ex-clusive collective bargaining representative of the employees at theBessemer plant.The Company refuses-to grant any such recognitionuntil some organization has been certified as such representative.by theBoard.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, .intimate, . and substantialrelation:to trade, traffic, and commerce among the Several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce. THE CENTRALFOUNDRY (COMPANY135V. THE APPROPRIATE UNITThe Amalgamated, through the S. W. 0. C., contends that all pro-duction and maintenance employees at the Bessemer plant, exclusiveof supervisory and clerical employees, constitute a unit appropriatefor the purpose of collective bargaining.The I. M. U. contends that a unit restricted to, employees at theBessemer plant is inappropriate and that the appropriate unit shouldbe "industry-wide," consisting of employees of the Company at the:Bessemer, Holt, and Anniston plants, and employees of 12 or 13 otherfoundries in Alabama and Tennessee.The P. M. A. claims that the pattern makers and pattern makers'apprentices employed at the Company's Bessemer plant constitutean appropriate unit.In support of its contention that the unit proposed by the Amal-gamated is inappropriate. and that an "industry-wide" unit is appro-priate, the I. M. U. points to its negotiations" with the employercommittee representing soil-pipe plants, set forth above.Whilethese negotiations appear to have achieved a degree of uniformitywith respect to basic wage rates in a number of soil-pipe foundriesinAlabama and Tennessee, that fact alone is not controlling.Asstated above, the negotiations have not reached the stage of formalcontracts recognizing the. I. M.. U. as, the exclusive representative ofthe employees of the various manufacturers'involved-.Nor des therecord show that the employers represented by the employer coin-mittee have delegated to that committee the authority to enter intocollective agreements binding upon them.Several companies manu-facturing soil pipe in Alabama and Tennessee have not participatedin the, negotiations.Consequently, under the circumstances of thiscase we are unable to conclude that the unit proposed by the Amal-gamated is inappropriate for the reasons advanced by the. I. M. U.In reaching this- conclusion, we do not decide that a unit composed. ofemployees - of the manufacturers . represented by the employer coin-mittee would be inappropriate.We do, however, think that theemployees at the Company's Bessemer plant should not be precludedfrom functioning as a separate collective bargaining unit until suchtime as the bargaining on the basis of a broader unit has beenperfected.'The claim of the P. M. A. is that pattern makers and patternmakers' apprentices constitute an appropriate unit.The recordshows that the P. M. A. has had members in the Coipany's plantfor 'many.:years and,: although the, character and extent of thenegotii tioris;.are ,not 'clearM. A. has dealt'SeeMatter of F. E. Booth.&Company,etc.,andMontereyBay Area Fish WorkersUnion No. 23,10 N. L.R. B. 1491. 136DECISIONS OF NATIONAL LABOR" RELATIONS BOARDwith the Company concerning wages, hours, and working conditionsof pattern makers employed in the plant.At the time of the hearingthe Company employed only one pattern maker, Otto Lee Arnold,at itsBessemer plant.The representative of the P. M. A. testifiedthat under normal conditions two pattern makers, or one and anapprentice, are .employed.The-,superintendent of the plant, C. A.Nixon, testified that not more than two pattern makers with anapprentice had ever been employed.There is a possibility, there-fore, that at the present time more than one employee may beemployed in the unit claimed by the P. M. A. In view of the fore-going facts, we find that the pattern makers and pattern makers'apprentices employed at the Company'sBessemerplant may properlyconstitutea separateappropriate bargaining unit or be included in ageneral unit of production and maintenance employees, dependingupon the desires of the employees involved .2Our finding in thisrespect, however, is based upon the assumption that more than oneemployee is now employed in the unit claimed by the P. M. A. Ifonly one employee is eligible to participate in the separate electionwhich we shall direct, we will not certify a separate collective bar-gaining representative for him.'Aside from the contentions of the I. M. U. and the P. M. A., dis-cussed above, none of the parties questioned the appropriatenessof a unit consisting of production and maintenance employees atthe Bessemer plant, excluding clerical and supervisory employees. .At the hearing the Amalgamated submitted for the inspectionof the Trial Examiner 312 application and collective bargainingauthorization cards.The Trial Examiner stated for the recordthat 248 of the cards were complete and were dated between Marchand November 1939.The financial secretary of Lodge No. 2133testified that about 311 production and maintenance employees weremembers.The representative of the I. M. U. presented a list datedMarch 30, 1936, bearing 308names.He testified that thenames onthe list represented the I. M. U. members at the Bessemer plant.The representative of the P. M. A. testified that Arnold, the patternmaker, was a member of the P. M: A. All parties proceeded onthe assumption that elections were necessary to determine the bar-gaining representativeor representatives.2Matter ofGlobeMachine and Stamping Co.andMetal Polishers Union Local. No. 8;International Association of Machinists,District No. 54,3 N. L. R. B. 294, and subsequentcases.aMatter.of Luckenbach SteamshipCompany,Inc., etc.andGatemen,Watchmen andMiscellaneousWaterfrontWorkers Union,Local88-124;International Longshoremen'sA.,sneiation,2N. L. R.B. 181, 193;Matter of Metro-Goldwyn-Mayer Studios and MotionPicture Producers Ass'n.et al.andScreenWriters' Guild, Ina., 7 N.L.R. B. 662 and 8N. i.. B. B. 858, 864;Matter of Trawler Marls Stella, Inc.andAmerican CommunicationsAssociation (C. I. 0.), etc.,12 N. L. R. B. 415, 426. Cf.Matter of Joseph S. Finds,tCo..Inc.andUnited Distillery Workers Union,Local No. 8, 10 N. L. R. B. 896. .THE CENTRAL FOUNDRY 'COMPANT137We shall direct that one election be held among the productionand maintenance employees, excluding pattern makers and patternmakers' apprentices, and clerical and supervisory employees, todetermine whether they desire to be represented by the Amalgamated,by the I. M. U., or by neither. An election shall also be held amongthe pattern , makers and pattern makers' apprentices to determinewhether they desire to be represented by the Amalgamated, by theP.M. A., or by neither. If both groups of employees choose theAmalgamated, they will constitute a single unit for purposes ofcollective bargaining.Although the parties indicated at the hearing that use of theNovember 25, 1939, pay roll to determine eligibility to vote wouldbe acceptable, we conclude that the pay roll immediately precedingthe date of the Direction of Elections herein should be used.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION of LAWA question affecting commerce has arisen concerning the repre-sentation of employees of The Central Foundry Company at itsBessemer, Alabama, plant, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for collective bargaining with The Cen-tralFoundry Company, Bessemer, Alabama, separate elections bysecret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the TenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among those employees of The Central Foundry Com-pany at its Bessemer, Alabama, plant, who fall within the twogroups described below who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation, and employees who were then or have 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDsince been temporarily laid off, but excluding supervisory and cler-ical employees and those who have since quit or who have beendischarged for cause :(a)Production and maintenance employees, excluding patternmakers and pattern makers' apprentices, to determine whether. theydesire to be represented by Amalgamated Association of Iron, Steeland Tin Workers of North' America, Lodge No. 2133, through SteelWorkers Organizing Committee, or by International Molders' Unionof North America, Local No. 342, for the purposes of collective bar-gaining, or by neither;(b) The pattern makers and pattern makers' apprentices to deter-mine whether they desire to be represented by Amalgamated Asso-ciation of Iron, Steel and Tin Workers of North America, LodgeNo. 2133, through SteelWorkers Organizing Committee, or byPatternMakers Association of Birmingham, Alabama, for thepurposes of collective bargaining, or by neither.MR. EDWIN S. SMITH, concurring :In view of the fact that the P. M. A. has bargained with theCompany on behalf of pattern makers prior to the advent ofthe S. W. O. C., I concur in the determination that the inclusionof the pattern makers in the industrial unit sought by the S. W. O. C.should depend upon their desires as expressed in a separate election.'[SAIME TITLE]AMENDMENT TO DIRECTION OF ELECTIONSFebruary21, 1940On February 5, 1940,the National Labor Relations Board,hereincalled the Board,issued a Decision and Direction of Elections in theabove-entitled proceedings,the elections to be held as early as possiblebut not later than thirty(30) days from the date of the Direction. TheBoard,having been advised by International Molders' Union of NorthAmerica that it does not desire to participate in the elections,herebyamends its Direction of Elections issued on February 5, 1940, by strik-ing from paragraph(a) thereof the words"theydesire to be repre-sented by Amalgamated Association of Iron, Steel and Tin Workersof North America,LodgeNo. 213'3, through Steel Workers OrganizingCommittee,or byInternationalMolders' Union of North America,Local No. 342,,f or the purposes of collective bargaining,or by neither"and substituting therefor the words"or not they desire to be repre-sented by Amalgamated Association of Iron,Steel and Tin Workersof NorthAmerica,Lodge No. 2133, through Steel Workers OrganizingCommittee,for the purposes of collective bargaining."4 See my concurring opinion inMatterof UnitedStates Pipe&Foun.dr,, CompanyandSteelWorkers Organizing Committee,19 N. L.R. B. 1016,and cases cited therein.20 N. L. R. B., No. 11a.